Bingham McCutchen LLP 2treet NW Washington, DC 2004 Tel: 202.373.6000 Fax: 202.373.6001 www.bingham.com August 31, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: FactorShares Trust:Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A File Nos. 333-182274and 811-22310 Ladies and Gentlemen: On behalf of our client, FactorShares Trust (the “Trust”), we are filing, pursuant to the Securities Act of 1933, and under the Investment Company Act of 1940, Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A.The purpose of Pre-Effective Amendment No. 1 is to incorporate, to the extent applicable, comments received from the Staff to the Trust’s initial registration statement filed on June 22, 2012. Please contact me at (202) 373-6799 with your questions or comments. Sincerely, /s/ W. John McGuire W. John McGuire
